[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 09-15398                  MAY 12, 2010
                         Non-Argument Calendar              JOHN LEY
                                                              CLERK
                       ________________________

                  D. C. Docket No. 09-02645-CV-WSD-1

MIKE REDFORD,


                                                           Plaintiff-Appellant,

                                  versus

JUDGE CYNTHIA WRIGHT,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 12, 2010)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:
      Plaintiff, proceeding pro se, brought this lawsuit against defendant, a judge

of the Fulton County, Georgia Superior Court, claiming that she had violated his

civil rights by issuing protective orders, affecting his visitation rights with his

children, and seeking relief under 42 U.S.C. § 1983. The district court dismissed

his complaint with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii). He now appeals,

arguing that (1) the district judge erred in dismissing his case without considering

its constitutional merits, and (2) the district judge and magistrate judge to whom

the case was referred should have recused.

      We review the district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)

for failure to state a claim de novo. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997). We also review de novo the district court’s grant of judicial immunity.

Smith v. Shook, 237 F.3d 1322, 1325 (11th Cir. 2001). Where, as here, a plaintiff

fails to request a judge to recuse, we review for plain error whether the judge

should have recused sua sponte. See Hamm v. Members of the Bd. of Regents, 708
F.2d 647, 651 (11th Cir. 1983).

      Under 28 U.S.C. § 1915(e)(2), a court must “dismiss the case at any time if

the court determines that . . . the action or appeal (i) is frivolous or malicious,

(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C.



                                            2
§ 1915(e)(2).

      A judge acting in his or her judicial capacity is entitled to absolute immunity

from liability for damages under § 1983 unless he or she acts in the “clear absence

of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 355-357, 98 S. Ct. 1099,

1104-05, 55 L. Ed. 2d 331 (1978); see also Scott v. Hayes, 719 F.2d 1562, 1567

(11th Cir. 1984) (holding that a judge performing judicial acts in a matter over

which he had jurisdiction is entitled to immunity for his actions under Section

1983). We have also extended judicial immunity to cases seeking injunctive relief

against the judge. Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000).

      Recusal is required in certain circumstances, including when the judge “has

a personal bias or prejudice concerning a party . . . .” 28 U.S.C. § 455(b). Mere

adverse rulings do not constitute the sort of pervasive bias that necessitates recusal.

Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994).

      We have reviewed the district court’s order and conclude that it

comprehensively analyzes plaintiff’s claim according to the applicable legal

standards. For the reasons the district court stated in dismissing the complaint, we

conclude that the district court did not err in finding that defendant was entitled to

judicial immunity. Moreover, because plaintiff has failed to offer any evidence of

personal bias or prejudice on the part of the district judge or the magistrate judge,



                                           3
these judges committed no plain error in not stepping down.

      AFFIRMED.




                                        4